                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA


MAP REFRIGERATION, INC.,                   :
                                           :       Case No. 19-cv-3729-JMY
              Plaintiff                    :
                                           :
       v.                                  :
                                           :
NEW ALBERTSONS, L.P.,                      :
                                           :
              Defendants                   :


                                           ORDER

   AND NOW, this 20th day of December, 2019, upon consideration of Defendants’ Motion to

Dismiss (ECF No. 18), and all documents submitted in support thereof and in opposition thereto,

it is ORDERED that Defendant’s Motion is GRANTED in part and DENIED in part. The Court

DISMISSES WITHOUT PREJUDICE Plaintiff’s third claim for relief.

   Plaintiff may file an amended complaint consistent with this Order, if desired, on or before

January 13, 2020.



   IT IS SO ORDERED.



                                                   BY THE COURT:

                                                   /s/ Judge John Milton Younge

                                                           Judge John Milton Younge
